Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 02/11/2019 in which claims 01-20 are pending ready for examination.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 01-05 and 07-15 and 17-20 are rejected under 35 U.S.C. 101 in accordance to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019)(“2019 Guidelines”). The claimed invention is directed to an abstract idea without significantly more. Claims (s) 01-16 is/are directed to the abstract idea of a mathematical concepts that collects information, analyze it, and displaying certain results of the collection analysis, as explained in detail below. 
Claim 1 recites an abstract idea of “determining a plurality of features for a micro-object…the plurality of features including three or more of:…,” This method recited as a whole is “computerized”, and of using a processor to implement the mathematical concept steps of the method of a common path shearing digital holographic microscope.  
The specification states, “The modules include one or more of a thickness reconstruction module 210, a feature extraction module 220, a static classification module 230, and a dynamic classification module 240. The modules may include various circuits, circuitry and one or more software components, programs, applications, or other units of code base or instructions configured to be executed by one or more processors (e.g., processors included in a device 510 or a device 520 shown in Figure 42). In an example embodiment, one or more of modules 210, 220, 230, and 249 are included in a device (e.g., device 510 or device 520 shown in Figure 42). In another embodiment, one or more of the modules 210, 220, 230, 240 may be provided remotely by a server through a network.” (See Specification Page 53 Lines 19-32). This recites a computer that receives data and uses the Mathematical Concepts on the received data.
The recitation of “obtaining digital holographic data…, determining whether the micro-object…, applying a pre-trained class…, and based on the determination, saving…,” are extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). Therefore this additional element does not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the additional limitation of “obtaining digital holographic data…, determining whether the micro-object…, applying a pre-trained class…, and based on the determination, saving…”, is not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (See MPEP 2106.05(e)).
The claim(s) does/do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element (obtaining digital holographic data…, determining whether the micro-object… applying a pre-trained class…, and based on the determination, saving…) when considering both individually is just extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts).. (See MPEP 2106.05(g)). 
Claims 02-05, 07-10 is/are directed to an extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See Specification Page 11; Figs. 2-5). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)).
Claim 11 recites an abstract idea of “generating a plurality of 3D reconstructed height profiles…, generating a 2D mean map of the 3D reconstructed height profiles…, generating a 2D standard deviation map of the 3D reconstructed height profiles, determining the standard deviation of the 2D mean map…, determining the standard deviation of the 2D standard deviation map…, determining optical flow vectors between 3D reconstructed height profiles…, and determining the mean of the magnitude of the optical flow…,” This method recited as a whole is “computerized”, and of using a processor to implement the mathematical concept steps of the method of a common path shearing digital holographic microscope.  
The specification states, “The modules include one or more of a thickness reconstruction module 210, a feature extraction module 220, a static classification module 230, and a dynamic classification module 240. The modules may include various circuits, circuitry and one or more software components, programs, applications, or other units of code base or instructions configured to be executed by one or more processors (e.g., processors included in a device 510 or a device 520 shown in Figure 42). In an example embodiment, one or more of modules 210, 220, 230, and 249 are included in a device (e.g., device 510 or device 520 shown in Figure 42). In another embodiment, one or more of the modules 210, 220, 230, 240 may be provided remotely by a server through a network.” (See Specification Page 53 Lines 19-32). This recites a computer that receives data and uses the Mathematical Concepts on the received data.
The recitation of “obtaining digital holographic data…, determining whether the micro-object… applying a pre-trained class…, and based on the determination, saving…,” are extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). Therefore this additional element does not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the additional limitation of “obtaining digital holographic data…, determining whether the micro-object…, applying a pre-trained class…, and based on the determination, saving…”, is not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (See MPEP 2106.05(e)).
The claim(s) does/do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element (obtaining digital holographic data…, determining whether the micro-object…, applying a pre-trained class…, and based on the determination, saving…) when considering both individually is just extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts).. (See MPEP 2106.05(g)). 
Claims 12-15, 17-20 is/are directed to an extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See Specification Page 11; Figs. 2-5). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)).
Claim 16, does/do include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional elements of a laser source, a microscopic objective lens, a glass plate and an imaging device, add the structure to make it the common path shearing digital holographic microscope a practical application.
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuetze (DE 102005036326-A1) in view of Chaojie (Lateral shearing common-path digital holographic microscopy based on a slightly trapezoid Sagnac interferometer).
As to claims 1, 6, Schuetze teaches a method for automated classification of a micro-object, the method comprising: obtaining digital holographic data from a sample imaged in a common path digital holographic microscope, the digital holographic data including a hologram of at least one micro-object in the sample (1); (See Abstract ¶0010-¶0012, ¶0018; Fig. 1)
determining a plurality of features for a micro-object in the hologram from the obtained digital holographic data, the plurality of features including three or more of: a mean thickness value for the micro-object; (See Abstract ¶0010-¶0012, ¶0029, ¶0034; Fig. 1)
a coefficient of variation for the thickness of the micro-object; 
a thickness skewness value for the micro-object, where the thickness skewness measures the lack of symmetry of the thickness values from the mean thickness value; (See ¶0010-¶0012, ¶0029, ¶0034; Fig. 1)
Wherein the skewness value that measures the lack of symmetry of thickness would be in the determination of the shape of the cells be evaluated. 
a thickness kurtosis value that describes the sharpness of the thickness distribution for the micro-object (1); 
a projected area for the micro-object (1); (See ¶0041; Fig. 1)
Wherein the projected area is the cell nucleus.
an optical volume of the micro-object (1); (See ¶0041; Fig. 1)
a ratio of the projected area to the optical volume for the micro-object; and a dry mass of the micro-object (1); (See ¶0037; Fig. 1)
determining whether the micro-object (1) belongs to a particular type of micro-object (1) by applying a pre-trained classifier to the determined plurality of features; and (See ¶0008, ¶0010, ¶0024, ¶0037; Fig. 1)
Wherein the pre-trained classifier is the software.
based on the determination, saving an indication of whether the micro-object (1) belongs to a particular type of micro-object. (See ¶0038; Fig. 1)
Schuetze does not explicitly teach a sample imaged in a common path shearing digital holographic microscope;
wherein the common path shearing digital holographic microscope includes a laser source, a microscopic objective lens, a glass plate and an imaging device. (Claim 6).
However, Chaojie does teach in an analogous art a sample imaged in a common path shearing digital holographic microscope. (See Abstract Page 13661 Section (2)-Page 13662 Lines 01-10; Fig. 1)
wherein the common path shearing digital holographic microscope includes a laser source, a microscopic objective lens (MO), a glass plate and an imaging device (CCD). (See Page 13661 Lines 17-20; Fig. 1)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Schuetze a sample imaged in a common path shearing digital holographic microscope and wherein the common path shearing digital holographic microscope includes a laser source, a microscopic objective lens, a glass plate and an imaging device.
The advantage of this inclusion is that the off-axis angle of the setup can be easily adjusted and quantitatively controlled, meanwhile the image quality is not degraded due to the lack of influence by vibration. It also allows the experiments of measuring the static and dynamic specimens to demonstrate the capability and applicability.
As to claim 3, Schuetze also teaches the method, wherein the particular type of micro-object (1) is a biological cell. (See ¶0010-¶0012; Fig. 1)
As to claim 4, Schuetze also teaches the method, wherein the particular type of micro-object (1) is a microorganism. (See ¶0010-¶0012; Fig. 1)
As to claim 7. Schuetze also teaches the method, wherein the particular type of micro-object is selected from the group consisting of glass beads, polystyrene beads, Diatom—Tabellaria cells, blood cells, yeast cells and E. coli bacteria. (See ¶0023 Sections (B, E); Fig. 1)
As to claim 8, Schuetze also teaches the method further comprising generating a 3D reconstructed height profile of the micro-object in the hologram. (See ¶0008, ¶0022, ¶0023, ¶0031, ¶0044; Figs. 1, 3)
As to claim 9, Schuetze also teaches the method further comprising utilizing the generated 3D reconstructed height profile of the micro-object to determine the plurality of features for the micro-object. (See ¶0008, ¶0022, ¶0023, ¶0031, ¶0044; Figs. 1, 3)
As to claim 10, Schuetze also teaches the method wherein the particular type of micro-object distinguishes between healthy or diseased blood cells, between healthy or diseased red blood cells, between healthy or cancerous cells, or between low or high cholesterol levels in the blood. (See ¶0023, ¶0034; Fig. 1)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuetze in view of Chaojie in further view of Marquard et al (US 2017/0342500 A1).
As to claim 2, Schuetze when modified by Chaojie teaches the method of claim 1, in which this claim depends on.
Schuetze when modified by Chaojie still do not explicitly teach wherein the pre-trained classifier is a random forest classifier.
However, Marquard does teach in an analogous art wherein the pre-trained classifier is a random forest classifier. (See Abstract ¶0048, ¶0189; Figs. 1, 6)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Schuetze when modified by Chaojie still do not explicitly teach wherein the pre-trained classifier is a random forest classifier.
The advantage of this inclusion is that one can achieve better classifications performance for recognizing particular cells.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuetze in view of Chaojie.
As to claim 5, Schuetze when modified by Chaojie teaches the method of claim 1, in which this claim depends on.
Schuetze when modified by Chaojie still do not explicitly teach further comprising generating an unwrapped phase image based on the hologram of at least one micro-object in the sample and a hologram acquired without a sample; and
identifying a portion or portions of the unwrapped phase image corresponding to the at least one micro-object based on analysis of the unwrapped phase image.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “further comprising generating an unwrapped phase image based on the hologram of at least one micro-object in the sample and a hologram acquired without a sample; and identifying a portion or portions of the unwrapped phase image corresponding to the at least one micro-object based on analysis of the unwrapped phase image,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Schuetze when modified by Chaojie further comprising generating an unwrapped phase image based on the hologram of at least one micro-object in the sample and a hologram acquired without a sample and identifying a portion or portions of the unwrapped phase image corresponding to the at least one micro-object based on analysis of the unwrapped phase image.
The advantage of this inclusion is improves the stability and real-time measurement capability of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886        




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886